Citation Nr: 1219427	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for right leg disability.

5.   Entitlement to service connection for left leg disability.

6.  Entitlement to service connection for right knee disability.

7.  Entitlement to service connection for left knee disability.

8.  Entitlement to service connection for right ankle disability.

9.  Entitlement to service connection for left ankle disability.

10.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1978 and from February 1980 to May 1983.

This case comes before the Board of Veterans' Appeal (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On appeal the representative has raised claims of entitlement to service connection for bilateral hip weakness secondary to lumbar degenerative joint disease, entitlement to service connection and special monthly compensation for loss of bowel and bladder control secondary to lumbar degenerative joint disease, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

With respect to the Veteran's claim for higher rating for his service-connected degenerative joint disease of the lumbar spine, the Board notes that on VA QTC examination in June 2009, the Veteran reported that he need constant bed rest.  After a complete physical examination, the examiner assigned a diagnosis of degenerative joint disease of the lumbar spine as well as intervertebral disc syndrome.  However, the examiner did not comment on whether the Veteran experienced incapacitating episodes requiring prescribed bed rest and treatment by a physician, and if so, indicate the length and duration of these episodes.  Hence, without a discussion on all of the relevant rating criteria, the June 2009 examination is inadequate for rating purposes. Therefore, further development is required. 

In addition, the Board notes that the neurologic study in June 2009 revealed bilateral lower extremity disability which the examiner attributed to the Veteran's service- connected lumbar spine disability.  In the June 2010 Statement of the Case, the RO indicated that it would be issuing a separate decision addressing ratings for this neurologic disability.  No such decision is associated with either the claims file or Virtual VA, and it appears that such development has yet to be undertaken.  The Board believes that, while the claim is on remand, the RO should address whether separate rating is warranted for radiculopathy of the right and left lower extremities, consistent with Note (1) under the General rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  

As regards the Veteran's service connection claims, he contends that these various disabilities were incurred in service or, in the alternative, are secondary to his degenerative joint disease of the lumbar spine.

The Veteran's service treatment records reflect that he was treated for a various joint pain complaints during service.  A May 1976 report notes that the Veteran had back pain secondary to an automobile accident.  A January 1977 report indicated that the Veteran experienced trauma to the right heel and foot during a basketball game.  In September 1977, a contusion to the left upper arm due to playing football was indicated, as well as trauma to the area of the lateral right leg to include the left ankle.  Trauma to the right lower leg was noted in September 1977.  The Veteran complained of right ankle pain in October 1977, but an x-ray revealed no significant abnormality.  The Veteran sustained injury to the back of the left thigh while playing basketball in May 1978.  Left foot and left arm pain as a result of a tackle during a football game were noted in September 1978.  A right shoulder injury with limited range of motion was noted in September 1978.  In March 1980, the Veteran complained of left ankle pain.  The treatment provider indicated that the left ankle was swollen and tender. 

Treatment records following service also reflect a variety of orthopedic complaints and diagnoses.  VA outpatient treatment reports reflect that the Veteran complained of low back and right knee pain in December 2006, which he indicated began in the service.  In August 2007, neck and left upper extremity pain and paresthesias were noted.   The Veteran indicated an onset many years ago.  Multilevel degenerative disc disease of the cervical spine was indicated.  The treating physician noted continued complaints of neck, back and knee pain in May 2007.  In June 2007, The Veteran reported that he has symptoms of left arm, left shoulder and neck pain which began when he played basketball and football during service.  He also complained of knee pain.  The treating physician indicated a diagnosis of cervical radiculopathy.  In November 2007, the Veteran reported pain of the cervical spine, shoulders, knees, and ankles for many years which began during service.  X-rays of the ankle and knees showed degenerative changes.  

A February 2008 statement from the Veteran's primary care physician notes that the Veteran had multiple sports-related injuries as well as a motor vehicle accident during service.  He noted that he reviewed the Veteran's records, and that some of the Veteran's musculoskeletal problems had a possible connection to sporting activities, but none were clearly connected based upon this review and his most recent physical examination in November 2007.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83. 

While the above cited evidence is insufficient upon which to base a grant of service connection, this evidence does trigger VA's duty to assist the Veteran by obtaining a medical opinion as to the etiology of the Veteran's claimed disabilities.  The Board finds there is competent evidence of record of the current existence of cervical spine and bilateral shoulder legs, knee, and ankle disabilities, as well as some evidence of record linking the disorders to the Veteran's active duty service or service-connected disability.  A VA examination is required to address this evidence.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify any health care provider who has treated the claimed disabilities.  Thereafter, the RO must take appropriate action to secure any identified records which have yet to be added to the claims folder.  If the RO cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA spine examination.  The claims folder, a copy of this Remand, and access to Virtual VA is to be made available for the examiner to review.  The examiner must identify the date range of any records reviewed on Virtual VA.  In accordance with the latest AMIE worksheets for rating lumbar disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar degenerative joint disease.  The examiner must specifically address if the Veteran suffers from incapacitating episodes of intervertebral disc syndrome, and if so, state the duration and frequency of these episodes.  A complete rationale for any opinions expressed must be provided.

3.  The Veteran must be also afforded an examination by a board certified orthopedist in order to determine the nature and etiology of any diagnosed cervical spine, shoulder, leg, knee, and ankle disability.  The claims folder, a copy of this Remand, and access to Virtual VA is to be made available for the examiner to review.  The examiner must identify the date range of any records reviewed on Virtual VA.  

All tests and studies deemed necessary by the orthopedic physician must be performed.  Based on examination findings, medical principles the physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current cervical spine, shoulder, leg, knee, or ankle disability is etiologically related to the Veteran's period of active service.  If not the examiner must opine whether it is at least as likely as not that any cervical spine, shoulder, leg, knee, or ankle disability is caused or aggravated by lumbar degenerative joint disease.  A complete written rationale must be provided for any opinion offered.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After undertaking any development deemed essential in addition to that specified above, readjudicate the claim for higher rating for lumbar degenerative joint disease and the claims of entitlement to service connection for cervical spine, shoulder, leg, knee, and ankle disabilities.  The RO must also specifically adjudicate the appellant's entitlement to separate ratings for bilateral lower extremity radiculopathy.  If any claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his representative for those issues to which the appellant has perfected an appeal in a timely manner.  The parties must be given an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


